Appeal by the defendant from a judgment of the County Court, Orange County (De Rosa, J.), rendered November 7, 2008, convicting him of rape in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered because he was not advised that he would have to register as a sex offender is unpreserved for appellate review (see CPL 470.05 [2]; People v Hussain, 309 AD2d 818 [2003]) and, in any event, without merit (see People v Gravino, 14 NY3d 546, 550 [2010]). In addition, the defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered because he was not properly advised by the County Court about the deportation consequences of the plea is unpreserved for appellate review (see CPL 470.05 [2]; People v Mesquite, 234 AD2d 395 [1996]) and, in any event, without merit (see People v Ford, 86 NY2d 397, 403-404 [1995]; CPL 220.50 [7]). Finally, the defendant’s contention that his plea of guilty was not knowingly, voluntarily, and intelligently entered because he was not advised about the issuance of an order of protection is unpreserved for appellate review (see CPL 470.05 [2]; People v Dixon, 16 AD3d 517 [2005]) and, in any event, without merit (see People v Margillo, 69 AD3d 655, 655-656 [2010]). Skelos, J.P., Dickerson, Hall, Austin and Miller, JJ., concur.